NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN WESLEY WILLIAMS,                           No. 20-16205

                Plaintiff-Appellant,            D.C. No. 1:17-cv-01310-AWI-JLT

 v.
                                                MEMORANDUM*
S. ALFARO, Associate Director of CDCR;
et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      California state prisoner John Wesley Williams appeals pro se from the

district court’s summary judgment for failure to exhaust administrative remedies in

his 42 U.S.C. § 1983 action alleging federal claims. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Albino v. Baca, 747 F.3d 1162, 1168 (9th Cir.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2014) (en banc). We affirm.

      The district court properly granted summary judgment because Williams

failed to exhaust his administrative remedies and failed to raise a genuine dispute

of material fact as to whether administrative remedies were effectively unavailable.

See Ross v. Blake, 578 U.S. 632, 635, 638, 641-44 (2016) (explaining that an

inmate must exhaust such administrative remedies as are available before filing an

action, and describing limited circumstances in which administrative remedies are

unavailable); Woodford v. Ngo, 548 U.S. 81, 90 (2006) (“[P]roper exhaustion of

administrative remedies . . . means using all steps that the agency holds out, and

doing so properly (so that the agency addresses the issues on the merits).” (citation

and internal quotation marks omitted)); Albino, 747 F.3d at 1172 (explaining that

once the defendant has carried the burden to prove that there was an available

administrative remedy, the burden shifts to the plaintiff to produce evidence

showing that administrative remedies were effectively unavailable to him).

      The district court did not abuse its discretion by denying Williams’s request

to stay summary judgment pending additional discovery because Williams failed to

show that the discovery he sought was essential to oppose summary judgment. See

Fed. R. Civ. P. 56(d); Midbrook Flowerbulbs Holland B.V. v. Holland Am. Bulb

Farms, Inc., 874 F.3d 604, 614, 619-20 (9th Cir. 2017) (standard of review, and

explaining that to prevail on a Rule 56(d) request, a party must state the specific


                                          2                                     20-16205
facts it seeks in further discovery, and show that such facts exist and are “essential

to oppose summary judgment” (citation and internal quotation marks omitted)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                     20-16205